Citation Nr: 1605978	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  06-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.
 
2.  Entitlement to an evaluation in excess of 10 percent for left knee strain with synovitis and degenerative joint disease with limitation of extension prior to January 20, 2010, and in excess of 40 percent from January 20, 2010.
 
3.  Entitlement to an evaluation in excess of 10 percent for left knee strain with synovitis and degenerative joint disease with limitation of flexion prior to January 20, 2012, and a compensable evaluation from January 20, 2012.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2005 and April 2008 rating decisions of the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania.  The appeal was previously before the Board in August 2013 at which time the Board denied the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for further development.  The appellant thereafter appealed the August 2013 decision to the United States Court of Appeals for Veterans Claims (Court) insomuch as it denied an evaluation in excess of 10 percent for bilateral hearing loss.  

In December 2014, the Court issued a Memorandum Decision vacating the August 2013 decision that denied an evaluation in excess of 10 percent for bilateral hearing loss and remanding the matter back to the Board.  The remaining issues of entitlement to higher evaluations for left knee strain and for a TDIU remained in appellate status.  After reviewing the record, the Board finds that a remand is necessary in order to comply with the terms of the December 2014 Memorandum Decision.

In April 2015, the RO received the appellant's written request to "withdraw my appeal for PTSD".  In this regard, the record shows that the RO denied the appellant's initial claim for service connection for PTSD in October 2007, and the appellant did not appeal this decision.  Thereafter, in September 2010, the appellant filed an application to reopen this claim.  As this matter has not been developed for appellate review, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

This appeal was processed using the appellant's paper claims files as well as the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant and his representative assert that despite the fact that the appellant's hearing loss disability most approximates the schedular criteria for a 10 percent rating, this disability significantly impairs his ability to function or communicate effectively in society and warrants extraschedular consideration.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  

In the December 2014 Memorandum Decision, the Court found that the Board did not adequately address material evidence favorable to the appellant's claim by way of a private audiologist's statement in 2005 that the appellant had nonserviceable hearing in the left ear and that a hearing aid would not help.  Subsequent evidence shows that the appellant was subsequently fitted with bilateral hearing aids in April 2008, but did not thereafter return to the office.  A VA examiner in March 2011 noted this and said that the appellant had been advised to schedule an appointment to have his hearing aids adjusted.  He opined that when the appellant has been successfully fitted with amplification and with adequate accommodations, he should do well in the workplace.  He remarked that individuals with the appellant's degree of hearing loss function well in many occupational settings, although the appellant would have difficulty with certain types of communication.

The appellant's representative requested in written argument in January 2016 that the appellant be afforded a new examination (if deemed necessary) and that the case be referred for extraschedular consideration.  

In light of the foregoing, the Board finds that a remand is appropriate in order to afford the appellant a new audiological examination and for referral of his claim for extraschedular consideration.  Thereafter, the RO should readjudciate this claim in light of the schedular criteria and take any action required by the Director's extraschedular determination, if any.

The issues of increased evaluations for left knee strain and for entitlement to a TDIU remain in appellate status and should be returned to the Board, if appropriate, after the remand directives that the Board set out in August 2013 have been substantially complied with, to include readjudication of the issues and issuance of a supplemental statement of the case (SSOC).  Stegall v. West, 11 Vet. App. 268 (1998).

Lastly, any outstanding VA treatment records that are pertinent to the issues on appeal should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding private and/or VA treatment records pertinent to the issues on appeal. 
 
2.  Thereafter, schedule the appellant for a VA audiological examination in order to assess the current nature and severity of his service-connected bilateral hearing loss disability.

The paper and electronic claims files should be made available to the examiner for review and the examination report should reflect that such review has occurred. Following a claims file review, the examiner should examine the appellant.  The audiological results of that examination should be reported in detail.  That examination report should also discuss the appellant's complaints of hearing loss and its impact on his activities of daily living and occupational functioning. 

The examiner should additionally note whether the appellant was currently employed or not.  The examiner should address whether the appellant's hearing loss has or has had a marked interference with his employment.  

All opinions must be accompanied by a clear rationale.  

3.  Then, forward to the Director of the Compensation and Pension Service the claim for an increased rating for bilateral hearing loss for consideration of the assignment of an extraschedular rating for the appellant pursuant to the provisions of 38 C.F.R. § 3.321(b). 

Thereafter, the RO must take any action required by the Director's determinations.
 
4.  When the development requested has been completed with respect to all of the issues on appeal, the case shall again be reviewed by the RO.  If any benefit sought is not granted to the fullest extent, the appellant shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




